UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8100


RONALD DONALD DINGLE,

                Petitioner - Appellant,

          v.

WARDEN STEVENSON, Broad River Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Patrick Michael Duffy, Senior
District Judge. (4:09-cv-01159-PMD)


Submitted:   April 29, 2010                    Decided:   May 3, 2010


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ronald Donald Dingle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald       Donald     Dingle       seeks    to        appeal   the   district

court’s    order    denying       relief    on    his     28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                              See 28 U.S.C.

§ 2253(c)(1) (2006).           A certificate of appealability will not

issue     absent    “a    substantial        showing           of     the    denial    of     a

constitutional       right.”         28    U.S.C.        § 2253(c)(2)          (2006).         A

prisoner     satisfies        this        standard        by        demonstrating          that

reasonable    jurists       would     find       that     any        assessment       of    the

constitutional      claims     by    the     district      court        is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude that Dingle

has not made the requisite showing.                        Accordingly, we deny a

certificate    of     appealability          and     dismiss          the    appeal.          We

dispense     with    oral     argument       because           the     facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                   DISMISSED



                                             2